996 So. 2d 967 (2008)
Scott Bradley BAILEY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-6070.
District Court of Appeal of Florida, First District.
December 24, 2008.
Nancy A. Daniels, Public Defender, and Phil Patterson, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, Michael T. Kennett and Thomas D. Winokur, Assistant Attorneys General, Tallahassee, for Appellee.
PER CURIAM.
Appellant, Scott Bradley Bailey, appeals from his judgment and sentence. We affirm. We note, however, that Appellant has raised an issue on appeal over which we do not have jurisdiction. See Wild v. Dozier, 672 So. 2d 16 (Fla.1996); Sanders v. State, 881 So. 2d 63 (Fla. 1st DCA 2004). As such, this opinion is not dispositive as to that issue.
AFFIRMED.
WEBSTER, DAVIS, and HAWKES, JJ., concur.